10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

ar

28

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 1 of 34

 

 

 

 

 

 

 

 

 

LATONIA SMITH FLED TENT
9748 CANYON LANDING AVE. ENTERED SEED ON
LAS VEGAS, NV 89166 COUNSEL/PAITIES OF RACORD
725-203-2455
PLAINTIFF IN PROPER PERSON SEP 10 20/9
UNITED STATES DISTRICT COURT
GLERK US DISTRIST COURT
DISTRICT OF NEVADA DISTRICT OF NEVADA
BY: DEPUTY

LATONIA SMITH,

Plaintiff(s),

CASE NO. 2:19-cv-00824-GMN-EJY
-VS-

FENNEMORE CRAIG,

Defendant(s).

 

 

 

 

OPPOSITION TO SAMANTHA RADAK’S AND DEBORAH GIANINI'S MOTION TO
QUASH SUBPOENAS
Plaintiff Latonia Smith files her opposition to Samantha Radak’s and Debora

Gianini’s Motion to Quash Subpoenas dated August 1, 2019. Counsel for deponents
cite that the subpoenas were legally improper, violate a settlement agreement, request
information protected by attorney-client/work product privilege, and cause undue
burdens on deponents. The overarching theme is that deponent's counsel is attempting
to prevent Plaintiff from conducting discovery e.g. wants the Court to issue an order
preventing deponents from having a deposition taken and producing evidence related to
the case. Each of counsel's arguments fail and will be addressed herein. The Court
shouid deny defense counsel's attempts to subvert the discovery process. This
opposition is based on the papers and pleadings on file herein and their respective
exhibits, especially Plaintiffs Motion to Compel Samantha Radak and Deborah Gianini
to attend deposition, and any other oral/written argument that may be heard concerning

the matters.

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

46

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 2 of 34

MEMORANDUM OF POINTS AND AUTHORITIES

I. FACTUAL BACKGROUND

As explained in Plaintiffs Opposition to defendant Fennemore Craig and
CEC/PHWLV/SHANNON PIERCE/ETHAN THOMAS’ (separate case) request to
consolidate cases, this instant action against Fennemore Craig and the action against
CEC/PHWLV/SHANNON PIERCE/ETHAN THOMAS are distinct in legal facts (and
venue), and thus the discovery that will be sought in the cases will be distinct. While
defense counsel attempts to make an argument for consolidation by using a cloaked
excuse that it will ease burdens and save judicial resources, the fact of the matter is that
consolidation will do just the opposite. In fact, the realities of consolidation are briefly
addressed herein in opposition to defense counsel's second point (8:1).

Although defense counsel would like to insert Ms. Smith into Mrs. Peruzar’s
current case, in the Eighth Judicial District Court, the fact is that Mrs. Peruzar's lawsuit
did not and does not concern Ms. Smith (see Exhibit 1).

The inextricable linkage between Mrs. Peruzar and Ms. Smith (concerning
background facts of the case) comes as a result of defendants themselves, who used
the Plaintiff as another pawn in their attempts to fire Mrs. Peruzar and prevent her from
being reinstated. Testimony from third party, Teri Pringle, proves as much, and is also
one of the backdrops for the crime-fraud exception (Exhibit 2).

TARGETING OF MS. SMITH

In 2017, defendants engaged in a conspiracy to fire Mrs. Peruzar after they
falsified documents and began slandering/defaming Mrs. Peruzar in order to frame Mrs.
Peruzar for a theft that was committed by another employee whom they wanted to
protect. Since then it has been overwheimingly revealed that Mrs. Peruzar was in fact
framed, even with the victim in question in the case signing an affidavit and making

statements that the event occurred on a day in which Mrs. Peruzar was on a different

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 3 of 34

floor. Since the story of PHWLV and CEC seemed unlikely and they were not assured
that Mrs. Peruzar would be fired, CEC/PHWLV along with their cohorts began creating
messages and asserting that these messages came from Ms. Smith, who they (and
their cohorts) had researched before-hand. After terminating Mrs. Peruzar,
CEC/PHWLY along with their cohorts continued these defamatory accusations causing
Ms. Smith to be hospitalized. One of the first third parties they contacted, spreading
these defamatory accusations, was the third-party witness Teri Pringle (part of
testimony has been submitted) even going so far as to call her on Christmas day to tell
her that Plaintiff's name were on alleged threats (this was also false); this witness has
never met Ms. Smith, nor did she know Ms. Smith. CEC/PHWLV and their cohorts
continued their defamatory accusations even after being warned to cease their actions.
Ms. Smith also reached out to the CEO to quell the issues, without realizing at the time
that this was all a part of a larger, nefarious plan. Several months later (and because
Mrs. Peruzar was still in a position to be re-employed) CEC/PHWLYV and their cohorts
randomly began filing protective orders against Ms. Smith and added Ms. Smith to a
random lawsuit containing 50 DOE parties as retaliation. The matters were disposed by
admission of CEC/PHWLY themselves that they had no evidence pointing to Ms. Smith.
In fact, all they used in their attempts to target Ms. Smith were the fabricated messages
that they continually insert into every matter and which is at subject after they were
created by CEC/PHWLV, Fennemore Craig, and their associates. Third party witnesses;
who have remained anonymous due to the fear of retaliation, have also implicated
CEC/PHWLYV and Fennemore Craig, and their cohorts in these unlawful goals (please
see Exhibits in Plaintiffs Opposition to defendant Fennemore Craig's motion to
dismiss).

Mrs. Peruzar filed a lawsuit against CEC/PHWLV in November of 2018 based on

the matters concerning their falsification of evidence concerning a guest complaint in

 
10

11

12

43

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 4 of 34

order to frame and terminate her and gross defamation (non-exhaustive herein).
Namely, a wrongful termination suit. It is evident that Mrs. Peruzar went out of her way
to preciude Ms. Smith from all matters, out when Mrs. Peruzar filed the lawsuit,
CEC/PHWLYV and their cohorts continued their hateful and malicious targeting of Ms.
Smith, seeking to resurrect their failed 2017 plot. Thus, in fact it is all defendant parties
and their cohorts who sought and continually seek to improperly retaliate by targeting
Ms. Smith; it is all defendant parties who have went out of their way to seek the
destruction of Ms. Smith.

Plaintiff addresses defense counsel's newfound argument about being unable to
participate by creating a conflict of interest himself, below.

I. ADDRESSING FACTS OF THE INSTANT MOTION

Both deponents were directly involved in (non-exhaustively) defaming Ms. Smith
and using the judicial system to further a fraud against Ms. Smith with the background
facts, above, being the backdrop. Since discovery is tailored to the case and facts
concerning Fennemore Craig, both deponents are witnesses in this instant case.

Plaintiff incorporates her Motion to Compel concerning the meet and confer held
with Mr. Riley Clayton. Simply put, Mr. Clayton had no idea what was going on, but still
chose to assert a myriad of blanket objections, which Plaintiff would not bow to. Mr.
Clayton’s argument concerning Samantha Radak lacked for several reasons, including
the fact that the agreement expressly allows certain portions of it to become inactive
concerning legal matters or any conflicts thereof. Mr. Clayton acknowledged the
argument and moved on. Ms. Smith was correct in asserting that there was no stay of
discovery in the instant lawsuit and that deponents would be questioned concerning the
matters at issue in the Fennemore Craig lawsuit. Mr. Clayton noted that he did know
that discovery was ordered in the Fennemore Craig case (again, he did not know what

was going on, but blindly asserted objections to a subpoena). Plaintiff sees no ground

 
10

11

12

13

14

15

16

47

18

19

20

21

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 5 of 34

on which defense counsel can stand in asserting that witnesses should not be deposed,
nor produce evidence.

lil. OPPOSITION TO LEGAL ARGUMENTS

THIS COURT SHOULD ISSUE AN ORDER REQUIRING SAMANTHA RADAK
AND DEBORAH GIANINI TO ATTEND DEPOSITION AND PRODUCE DOCUMENTS

A party has a general right to compel any person to appear at a deposition,
through issuance of a subpoena if necessary. FED. R. Civ. P. 30(a). While the
deponent’s have the right to object, Plaintiff contends that the objections are frivolous
and fail to provide adequate excuses preventing the deponents from attending
deposition or producing documents. First, the provisions of the agreement concerning
Ms. Radak are severable under #13 and #10, and, specifically, when such provisions of
the agreement is not in accordance with the laws of the State of Nevada and/or conflicts
with such laws/legal proceedings. Specifically, herein and concerning the instant
lawsuit, State Laws required that Ms. Radak attend deposition as the subpoenas were
issued via Court Order. Defense counsel agreed to as much, during the meet and
confer, when he decided that he could not present further argument concerning those
facts. In addition, concerning counsel's footnote of a preemptive strike, none exists, and
his argument fails. The opposing parties continue to violate the terms of the agreement
as it never allowed for their express distribution of such agreement simply because they
“want to seek a protective order” (which Plaintiff contends is also frivolous). The
agreement is clear and expressly also protects Plaintiff by instituting multiple layers
before any such distribution of the agreement. Plaintiff reserves all rights. Nevertheless,
deponent’s arguments conceming not being subject to deposition via a Court Order,
which included the served Subpoena to Ms. Radak, fails.

Hf

 
10

41

12

13

14

15

16

1f

18

19

20

21

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 6 of 34
Deponent’s Arguments Concerning A Stay of Discovery, Motions to
Dismiss, and Motions to Consolidate Fail
Defense Counsel first makes an argument concerning consolidation of the

CEC/PHWLV/SHANNON PIERCE/ETHAN THOMAS case with this instant lawsuit, the
realities of which should be briefly addressed herein. The reality of consolidation (even if
it is initially designated “pretrial”) is that it is never unscrambled because there is a
global settlement, because the consolidated cases are resolved by pretrial motion, or
because the cases are later formally consolidated for trial (see Steinman, supra note 2,
The Effects of Case Consolidation on the Procedural Rights of Litigants). In addition to
citing that the cases were distinct, in her Opposition to Consolidation, Plaintiff also
asserted that consolidation of the cases, also concerning separate corporate entities,
will only cause confusion (not alleviate confusion), unfair treatment (Plaintiffs claims
against individual parties and corporations will be lost), and expand (not conserve)
judicial resources. Defense counsel's motive is to gain an unfair advantage over Plaintiff
in consolidating cases simply for the purpose of being able to oppose discovery in one
fell swoop. Counsel has already admitted that their only goal is to file motions simply to
limit Plaintiff's discovery of facts relevant to both litigations under a blanket assertion of
attorney client privilege and preclude the testimony of witnesses (8:25-27); they cite that
the inability to do this all at once is an “undue burden.” Seeking to stop the deposition of
relevant witnesses and exclude testimony is not an “undue burden” that is recognized in
any Court of law but is an attempt by all opponents to subvert the discovery process
and prevent the Plaintiff from pursuing claims. Counsel for both parties in the separate
cases only seek to combine the cases in order to prejudice Plaintiff in the lawsuits
against the separate parties, including but not limited to preventing Plaintiff from

gathering facts specific to the cases.

 
10

11

12

13

14

14

16

17

18

19

20

21

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 7 of 34

Discovery was ordered in the case via the Court despite some of the pending
motions because the Court saw fit that discovery should go proceed (most likely due to
defendant's many many factual contentions). So, essentially, Defense counsel only
argues that the undue burden posed on deponents is hypothetical, in that the
deponent's may be deposed in two separate actions. No determinations have been
made concerning depositions in the separate case, but the depositions in this instant
case are concerning the matters specific to defendant Fennemore Craig and the
deponents'’ level of involvement with Fennemore Craig, not CEC/PHWLV/SHANNON
PIERCE/ETHAN THOMAS, which would (if those depositions are even sought in that
case) produce a different tine of questioning for any witnesses called to attend
deposition. Deponent’s recitation of a “hypothetical” undue burden should be rejected.
Even if the Court could predict that both deponents would be deposed twice, the fact
remains that the two cases are separate and distinct, thus any depositions sought in the
Fennemore Craig case will include separate fact gathering from that of the
CEC/PHWLV/SHANNON PIERCE/ETHAN THOMAS case.

Deponent's then cite that due to the cases being separate in nature, the Plaintiff
will have an unfair advantage because counsel in the separate case against
CEC/PHWLV/SHANNON PIERCE/ETHAN THOMAS cannot be present at Samantha
Radak’s and Deborah Gianini’s deposition. Counsel began the legal brief by stating that
Samantha Radak and Deborah Gianini chose to retain the same attorneys as in the
separate CEC/PHWLV/SHANNON PIERCE/ETHAN THOMAS case, and that he agreed
to the retainer despite knowing of the conflict of interest (3:23-28). As such, defense
counsel's attempts to now assert this as an argument of undue burden/disadvantage
(which is equally perplexing) should be rejected.
if
ff

 
10

11

42

13

14

15

16

17

18

19

20

21

23

24

25

26

a?

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 8 of 34

Deponents Had Reasonable Time To Prepare For Deposition

The Deponents had enough time to prepare for deposition under the
requirements of the Federal Rules of Civil Procedure. Ms. Radak was served on August
12, 2019 and Ms. Gianini was served on August 13, 2019 as confirmed by defense
(affidavits already on file with the Court). All parties were also noticed before service of
the subpoenas on August 1, 2019. As such, defense’s argument that the Plaintiff did not
provide enough time for deposition is erroneous and makes it more evident that defense
only seeks to prevent Plaintiff from conducting discovery. Fed. R. Civ. P. 30(b)(1)
requires that “a party who wants to depose a person...must give reasonable written
notice.” More than one week’s notice generally is considered reasonable. See, e.g.,
Paige v. Commissioner, 248 F.R.D. 272, 275 (C.D. Cal. Jan. 18, 2008} (finding that
fourteen days’ notice was reasonable); Jones v. United States, 720 F. Supp. 355, 366
(S.D.N.Y. 1989) (holding that eight days’ notice was reasonable); see also In re
Sulfuric Acid Antitrust Litig., 231 F.R.D. 320, 327 (N.D. lil.2005) (“[TJen business
days’ notice [of a deposition] would seem to be reasonable’).

THIS COURT SHOULD ISSUE AN ORDER REQUIRING SAMANTHA RADAK

AND DEBORAH GIANINI TO PRODUCE DOCUMENTS

As stated in Plaintiffs Motion to Compel, defense counsel admit in his own
motion that during the meet and confer he was initially seeking more time to produce
the documents requested, but then stated that he would still be filing a motion to quash.
Thus, no agreements were made due to defense counsel’s own perplexing arguments.
See deponent’s motion to quash 5:8-10 (“time would be needed for.... Deponents to
retrieve any requested documents, review them for purposes of privilege, and prepare
the applicable privilege log). Since deponent’s have admitted that they did, in fact,
initially agree to produce the documents, the Court should issue an order requiring the

deponents to produce the required documents.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 9 of 34

Deponents Advanced A Perplexing Argument During The Meet and Confer
Which Led To No Agreements Being Made About Document Production And Now
Asserts Undue Burden

Again, during the meet and confer, when defense counsel cited that he would
need more time to produce documents, Plaintiff asked defense multiple times to confirm
that if Plaintiff agreed to an extension of time to produce documents, documents would
be produced. Defense would not confirm citing that he wanted to file a motion to quash
the subpoenas. Plaintiff simply cited that she would not allow defense to play both sides
of the fence. Namely, defense wanted Plaintiff to agree to an extension to produce
documents while still being allowed to file a motion to quash production of said
documents. Now, defense inserts an argument citing that the subpoenas were
burdensome, and Plaintiff would not allow time to produce the documents. The Plaintiff
never disagreed to providing counsel more time to produce the requested documents,
as explained above, and defense’s motion even admit that he initially sought more time
to produce documents (even while having this instant motion to quash on the docket).
Simply, defense’s argument is blatantly fatse and should be rejected.

Incorporating Plaintiffs motion to compel, deponents have not met the heavy
burden of proof to quash the subpoena concerning the document production.

THERE IS NO ATTORNEY-CLIENT/WORK PRODUCT PRIVILEGE TO BE
ASSERTED AND RELEVANCE/PROPORTIONALITY HAS ALREADY BEEN
ESTABLISHED

Plaintiff reasserts the arguments from her Motion to Compel Samantha Radak
and Deborah Gianini to attend deposition and produce documents. Plaintiff asserted her
arguments to Mr. Clayton concerning the crime-fraud exception, so his newfound
assertions that Plaintiff did not assert the arguments now contained in the Plaintiffs

Motion to Compel, are false. Plaintiffs assertion of the crime-fraud exception should be

 
10

11

12

13

i4

15

16

17

18

19

20

1

22

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 10 of 34

kept at the forefront of any decision regarding the instant lawsuit. Defense does not
make an opposing argument to Plaintiff's crime-fraud exception in the instant motion.
Plaintiff contends that it is because no opposing argument can be made. Deponent's
have already been implicated in intending to commit and further a crime/fraudulent act
by use of the judicial system.

Although plaintiff contends that there is no privilege due to the crime-fraud
exception, even if defense’s arguments were considered, conclusory assertions of a
privilege is insufficient to establish that the information is privileged. See Holifield v.
United States, 909 F.2d 201, 203-04 (7tn Cir. 1990). Defense counsel is asserting a
privilege over documents that, by his own admission, he does not know about, nor has
he reviewed. In fact, during the meet and confer defense asserted that he was “out of
the loop.” On that basis alone, defense's argument should be rejected, but Plaintiff
digresses. Defense counsel's attorney-client privilege is supported only by brief
conclusory summations as to why documents are protected, and he does little to
address the applicability of the privilege with respect to individual documents nor does
he set forth “specific facts” to support his legal conclusions. The Seventh Circuit found
in Holifield v. U.S. that this type of “blanket objection” does not suffice to support a
claim that the attorney-client privilege prohibits the production of documents. See also
First State Bank, 691 F.2d at 335; see also United States v. Lawless, 709 F.2d 485,
487 (7 Cir. 1983) (a claim of privilege must be made on a document-by-document
basis; a blanket claim of privilege is unacceptable).

Rule 26 of the Federal Rules of Civil Procedure outlines the scope of allowable
discovery. Case law applying Rule 26 emphasizes that “relevancy under Rule 26 is
extremely broad,” U.S. E.£.0.C. v. Caesars Enter., Inc., 237 F.R.D. 428, 431 (D. Nev.
2006), and “contemplates discovery into any matter that bears on or that reasonably

could lead to other matter that could bear on any issue that is or may be raised in a

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

2?

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 11 of 34

case,” Phoenix Solutions Inc. v. Wells Fargo Bank, N.A., 254 F.R.D. 568, 575 (N.D.
Cal. 2008) (emphasis added). “Relevant information for purposes of discovery is
information ‘reasonably calculated to lead to the discovery of admissible evidence.”
Surfvivor Media, inc v. Survivor Prods., 406 F.3d 625, 635 (9m Cir. 2005) (quoting
Brown Bag Software v. Symantec Corp., 960 F.2d 1465, 1470 (9m Cir. 1992)). See
also Kerr v. U.S. Dist. Court for the N. Dist. Of Cal., 511 F.2d 192, 196 (9m Cir. 1975)
(“the question of relevancy is to be more loosely construed at the discovery stage than
at the trial” and “it is no ground for objection that the information sought in pretrial
discovery would not be admissible at trial”). Defense cannot make a cognizable
argument concerning Samantha Radak’s and Deborah Gianini’s relevance to the instant
lawsuit.

As stated herein, in Plaintiffs background facts, the information sought is
proportional to the needs of the case and are not overbroad. In fact, if the requests are
any more tailored, they would exclude relevant evidence, and, ultimately, prejudice the
Plaintiff by excluding evidence concerning why and how Plaintiff incurred damages
related to the claims. In reality, defense seeks to exclude any evidence conceming Mrs.
Peruzar when it was opponents’ very own actions that inextricably linked Plaintiff to Mrs.
Peruzar termination, due to their need to seek retaliation. Thus, any argument by
defense citing that Plaintiff is only attempting to re-hash Mrs. Peruzar’s termination is
clearly ignorant of the facts (which defense admitted he was at the meet and confer).
Opponents saw fit to use and defame Ms. Smith in connection with Mrs. Peruzar’s
termination (and attempted reinstatement), and thus any discovery related to the
matters in the Fennemore Craig lawsuit, including the relationships of those involved, is
proportional.

Incorporating Plaintiffs motion to compel, deponents have not met the heavy

burden of proof to quash the subpoenas issued.

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 12 of 34

IV. CONCLUSION
For the foregoing reasons, Plaintiff requests that this Court deny deponent's
motion to quash.

Dated this 10th day of September 2019

LATONIA SMITH

9748 CANYON LANDING
AVE.

LAS VEGAS, NV 89166

/s/ Latonia Smith JA f
a

 
10

14

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 13 of 34

EXHIBIT 1
PERUZAR LAWSUIT

 
“~ 8 th & GW wh

o ow

10
11
i2
13
14
15
16
7
18
19
20
21

24

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 14 of 34
Electronically Filed
11/5/2018 6:32 PM
Steven D. Grierson

GLERK OF THE COU
COMJD ( a} Bbsccon

ANNECER PERUZAR

9748 CANYON LANDING AVENUE
LAS VEGAS, NV 85166
702-809-0988

SHAYTONIS495@ YAHOO.COM
Plaintiff, in Proper Person

DISTRICT COURT
CLARK COUNTY, NEVADA
A-18-784032-C
ANNECER PERUZAR,
Case No. Department 4
Plainteff, Dept. No.
~vs-

CAESARS ENTERTAINMENT CORPORATION,

a Delaware corporation; PHWLV, LLC d/b/a PLANET
HOLLYWOOD RESORT AND CASINO, a Nevada
limited liability company

Defendants.

COMPLAINT AND JURY DEMAND

Arbitration Exempt
(Amount in Controversy Exceeds $1 60,000)
COME NOW Plaintiff Annecer Peruzar, an individual ("Mrs. Peruzar’) (referred to
herein as “Piaintii”) hereby complain and allege against Defendants as follows:
P ES
1. At all relevant times Mrs, Peruzar was and is a resident of Clark County,

Nevada

i

 

Case Number: A-18-784032-C
 

oo

o f@ N OO OH Ff

10
1
12
13
14
15
16
17
18

19

21

23
24

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 15 of 34

2. Atall relevant times Caesars was and is a Delaware corporation authorized tol
do business in Nevada.

3. At all relevant times Pianet Hollywood was and is a Nevada limited liability
company authorized to do business in Nevada. Planet Hollywood is an
affiliated entity with Caesars.

4. This Court has jurisdiction over the parties and venue is proper in this Judicial

District under NRS 3.040.

A. Background
5. Plaintiff was employed at Caesars Entertainment-Pianet Hollywood from

November 19, 2012 until November 15, 2017. At the time of Plaintiffs
termination, Plaintiff was employed as a Guest Room Attendant (GRA).
Petitioner was terminated on November 15, 2017, for alleged theft, which was
considered gross willful misconduct.

5. Plaintiff was asked by a stayover quest, in room 715, to clean room despite a
do not disturb sign. Plaintiff agreed to clean the room. Plaintiff received and
took a tip of $1.18 on October 31, 2017. The tip was left on the dresser, as
change (4 quarters, 3 nickels, and 3 pennies).

7. On November 1, 2017, a floor manager at Caesars Entertainment-Planet
Hollywood approached Plaintiff, around 2:00 pm, about a complaint submitted
by room 715 around noon on November 1, 2017. The floor manager first
asked if the Plaintiff had cleaned room 715 on the moming of November 1,
2017. The Plaintiff responded, indicating that she neither cleaned that room.

 
 

 

a @® OH & w WN

o

10
11
12
13
14
15
16
17
18
19
20
21

23

24

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 16 of 34

nor was she stationed there on the moming of November.1, 2017. The floor
manager then specified that on November 1, 2017, around noon, room 715
complained that $2.00 (in the form of bills) was missing off of the nightstand.
The Plaintiff. again. informed the floor manager that she neither entered or
was stationed at room 715 on the moming of November 1, 2017. The Plaintiff
informed the floor manager of the tip received the day prior from the same
room, but noted that the details of the relayed complaint did not concer her.
The floor manager acknowledged that another GRA was siationed at room
715 on the moming of November 1, 2017 (not the Plaintiff). The floor
manager vowed to seek out mone information about the quest complaint,
however, this did not happen. Although, the guest was compensated to stay
until November, 2, 2017, no contact with the quest was made. On November
9. 2017, after 4 days of work (1 in which the guest was still present and no
contact with the Piaintiff or quest had been made), the Plaintiff was
suspended immediately pending an investigation. On November 15, 2017,
without any details from an investigation (and later revealed without an
investigation), the Plaintiff was terminated. The Plaintiff did not have any other
disciplinary actions on file.

FIRST CAUSE OF ACTION
INTENTIONAL TORT (FRAUD/MISREPRESENTATION/MALICE)

. Plaintiff hereby incorporate each and every preceding paragraph in this

Complaint as if set forth fully herein.

 
 

oc oN MD OH & © Mw

-
Qo

11
12
13
14
19
16
17
18
19
20

21

23

24

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 17 of 34

§. In Unemployment and Culinary documents, it was revealed that Caesars
Entertainment Corporation and PHWLV engaged in making false statements,
and in falsifying and submitting falsified documents in order to frame the
Piaintiff for the crime of theft, which led to the Plaintiffs termination (under
gross willful misconduct), subsequent denial of unemployment benefits, and
an ongoing Culinary Union dispute (Caesars Entertainment Corporation and
PHWLY refuses to reinstate Plaintiff's job, offer backpay, and/or a payout).

10. In order to justify the Plaintiff's termination and frame the Plaintiff for theft,
Caesars Entertainment Corporation and PHWLV re-entered their system
several times, the last time being January 10, 2018, at 2:26pm and 2:27pm,
to make changes to the alleged initial complaint that was shown to be entered
at 6:05 pm (not at noon) on November 1, 2017. January 10" is significant
because this is the time in which Caesars Entertainment Corporation and
PHWLV were presenting documents to the Culinary Union. In the documents
submitted to Unemployment and Culinary, the actual screenshot of the
complaint window is time stamped and the change Is highlighted to match the
Plaintiff's response to the floor manager on November 1, 2017; it was altered
to Say, “gst upset about missing change on dresser.” The screenshot
submitted by Caesars Entertainment Corporation and PHWLY further
indicates that they can go back in to “change/delete/forward/finish/print”
anything inputied into the system. In Unemployment and Culinary
documentsitestimony, Caesars Entertainment Corporation and PHWLV
testified that the original, alleged guest cornplaint inputted by an unknown

 
 

N

o f& “4 OF mW BH ww

10
11
12
13
14
15
16
17?
18
19
20
21

24

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 18 of 34

front desk agent was $2.00 missing from the guest's nightstand, on
November 1, 2017. Caesars Entertainment Corporation and PHWLV also
testified that they never spoke to or got a written statement from the guest,
and that they had no way of getfing in contact with the guest at all in order to
venfy his complaint which did not concem the Plaintiff this was false.
Caesars Entertainment Corporation and PHWLV removed 4 night from the
guest's bill and comped the guest an extra night, they also had the guest's
contact information and had plenty of opportunity to contact the quest, but
chose not to as this would undermine their fraudulent activity and their goal to
fire the Plaintff. Caesars Entertainment Corporation and PHWLYV testified that
the complaint was, instead, entered by the unknown front desk agent, and
that the altered complaint was all they had in order to terminate the Plaintiff.

11.In Unemployment documents and Culinary hearings, Caesars Entertainment

Corporation and PHWLV said they conducted an investigation. However, this
is not true. Instead, they testified that they did a floor walk, where they walked
Up to the guest's room, saw a do not disturb sign, and concluded that no one
élse could have gone into the guest's room except the Plaintiff. Caesars
Entertainment Corporation and PHWLV, purposefully, omitted that any GRA
has access to all rooms on their station, and ignored the fact that another
GRA (not the Plaintiff} was stationed at the room on the day and time of the
guest's complaint. Caesars Entertainment Corporation and PHWLY did not
question the GRA stationed at the room on November 41, 2017, they did not

question the guest, nor did they question the front desk agent (as they

 
a on F&F w &

ma

10
11
12
13
14
18
16
7
18

19

21

23
24

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 19 of 34

12.In further fraud, malice, and misrepresentation, Caesars Entertainment

 

 

testified that s/he was unknown). They simply committed fraud,
misrepresented evidence, and acted with malice in their intent to frame and
accuse the Plaintiff of theft, and any further documents submitted by them

which can be altered should be looked upon with suspicion.

Corporation and PHWLYV submitted portions of an outdated 2012 GRA
handbook, under the guise of the new 2015 handbook, which the Plaintiff
signed for, in order to justify their erroneous position that the Plaintiff engaged
in theft and violated company policies. Caesars Entertainment Corporation
and PHWLY further testified that the Plaintiff was tying about the lack of a tip
policy/tip envelopes, and that there were tip policies, as well as tp envelopes |
in place at the time of the Plaintiffs employment. In fact, Caesars
Entertainment Corporation and PHWLV's 2015 GRA handbook has no
policies on removing tips from a stayover, nor policies on tip envelopes.
Caesars Entertainment Corporation and PHWLV had gotten rid of tip
envelopes for guests during the time of Piaintiffs employment (as reflected in
the changes from the 2012 to the 2015 handbook), and previous to the time
period of the alleged guest complaint. The 2015 handbook only has policies
regarding removing guests’ belongings, in which a tip is not a part of. Under
federal and state law (NRS 608.160), a tip belongs to the employee. In
addition, current employees signed a petition and are still willing to testify that
Caesar's Entertainment Corporation and PHWLY did not have tip envelopes
at the time of the Plaintiffs employment, as they falsely testified to, with the

 
 

 

o & 4s A OH S&F OF NH =

ah
Q

11
12
13
14
15
16
17
18
19
20

21

23

24

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 20 of 34

intent of misrepresenting information and damaging the Pizintiff's positian in
seeking relief. Employees are also willing to testify that shortly after the
Plaintiff's termination, tip envelopes were reinstated. again. with the infention
of misrepresenting and deceiving the Plaintiff and other third parties. Caesars
Entertainment Corporation and PHWLV's falsified documents (constituting
fraud). Submittal of these falsified documents, false statements, and
purposeful misrepresentation of information, led to the Plaintiffs termination,
denial of unemployment benefits, and an ongoing dispute with Culinary Union
(Caesars Entertainment Corporation and PHWLYV refuses to reinstate

Plaintiff's job, offer backpay, and/or a payout).

13. Caesars Entertainment Corporation and PHWLY, in their zeal to fire the

Plaintiff, who is one of few African Americans in the department, and who
testified that she was previously subject to hateful, racial remarks by the floor
manager and manager, committed fraud by making a false
representation/misrepresentation as to a past or existing fact—the altering and
submittal of the initial, alleged quest complaint which was not related to the
Piaintiff and misrepresentation of current policies and the current handbook,
at the time of the Plaintiffs employment. Caesars Entertainment Corporation
and PHWLY intended to induce the Plaintiff to act in reliance on the
representation and caused damages to the Plaintiff as a result of relying on
misrepresentation. The documents and false statements were used to

undernine the Plaintiff's positions, Caesars Entertainment Corporation and

 
 

“a om OH B® ww

oo

10
11
12
13
14
15
16
17
18
19
20
21

23

24

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 21 of 34

PHWLY acted with malice in an attempt to cause unnecessary damage to the
Plaintiff and her family.

14. Defendants Caesars Entertainment Corporation and PHWLV have been
guilty of intentional tort, consisting of fraud, misrepresentation, and malice,
and Mrs. Peruzar is entitled fo punitive or exemplary damages. as set forth
herein.

15. AS a proximate result of the Defendants’ outrageous and extreme conduct,
Mirs. Peruzar has suffered damages in excess of $15,000, the exact amount
to be set forth at trial on this matter.

16. As a direct and proximate result of the Defendants’ actions, Mrs. Peruzar is
entitied to not only general and compensatory damages, but also punitive or
exemplary damages pursuant to NRS 42.005 for the fraud, malice,
misrepresentation, and reckless disregard for Mrs. Peruzar, afl proximately
caused by Caesars Entertainment Corporation and PHWLY.

17. Mrs. Peruzar is entitled to an award for her reasonable fees and costs.

SECOND CAUSE OF ACTION
EMPLOYER DEFAMATION

18. Plaintiff hereby incorporate each and every preceding paragraph in this
Complaint as if set forth fully herein.

19.in Unemployment documents and the Culinary Union hearings, Caesars
Entertainment Corporation and PHWLYV testified that they néver spake to the
guest Caesars Entertainment Corporation and PHWLY testified that the

alleged complaint was actually entered into their system by an unknown front

 
 

 

oo me “4 &@ th &

10
11
12
13
14
15
16
17
18
19
20
21

23
24

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 22 of 34

desk employee, and documents show that this wes altered and compromised
in order to frame the Plaintiff. As revealed in Unemployment and Culinary
documents, Caesars Entertainment Corporation and PHWLY did not conduct
an investigation. In Unemployment and Culinary documents/hearings
Caesars Entertainment Corporation and PHWLV accused the Plaintiff of tying.
theft, and a reckless disregard for company policy. The tip left to the Plaintiff
and taken by the Plaintiff on October 31, 2017 did not and does not constitute
any of these false and defamatory charges, and Caesars Entertainment
Corporation and PHWLV failed to prove otherwise before making these false
and defamatory statements.

20. Caesars Entertainment Corporation and PHWLV made false and defamatory

statements against the Plaintiff by accusing the Plaintiff of lying and the crime
of theft. They further acted with malice and complete disregard for the Plaintiff
and her family by committing fraud to frame the Plaintiff of theft (as described |
in the first cause of action). Unprivileged publication of these false and
defamatory statements were published to third parties. The false and
defamatory statements led to the Plaintiff's termination, denial of
unempioyment benefits, and an ongoing Culinary Union dispute (Caesars
Entertainment Corporation and PHWLV has prevented the Piaintiff from
reinstatement of her job, backpay, and/or a payout). The false and
defamatory statements also led to emotional distress as detailed in the third

cause of action.

 
& Wi he

n

10
11
12
13
14
15
16
17
18

19

21

24

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 23 of 34

21.Defendants Caesars Entertainment Corporation and PHWLV has been guilty
of defamation and Mrs. Peruzar is entitled to punilive or exemplary damages,
as set forth herein.

22. As a proximate result of Defendants’ actions, Mrs. Peruzar has suffered
damages in excess of $15,000, the exact amount to be proven at tial on this
matter.

23. AS a direct and proximate result of Defendant's actions, Mrs. Peruzar is
entitled fo not only general and compensatory damages. but also punitive or
exemplary damages pursuant to NRS 42.005 for the defamation and reckless
disregard for Mrs. Peruzar’s character/reputation and pursuit of relief, all
proximately caused by Caesars Entertainment Corporation and PHWLV.

24. Mrs. Peruzar is entitled to an award of her reasonable fees and costs.

THIRD CAUSE OF ACTION
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

25. Plaintiff hereby incorporates each and every preceding paragraph in this
Complaint as if set forth fully herein.

26. The Defendants made false and defamatory statements about the Plaintiff.

2/.The Defendants’ conduct was extreme and outrageous with either the
intention of, or reckless disregard for, causing emotional distress not only to
the Plaintiff, but to her husband and two children (one of which was

hospitalized due to this incident), as set forth herein.

10

 
 

 

a Of F&F Ww NS

@

40
41
12
13
14
i$
16
17
18
19

21

23

24

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 24 of 34

28. As a proximate result of the Defendants’ outrageous and extreme conduct,
Mrs. Peruzar has suffered damages in excess of $15,000, the exact amount
to be proven at trial on this matter.

29. As a direct and proximate results of Defendants’ actions, Mrs. Peruzar is
entitled to nat only general and compensatory damages, but also punitive or
exemplary damages pursuant to NRS 42.005 for the fraud or malice, express
or implied, and wanton and reckless disregard for Mrs. Peruzar, all
proximately caused by Caesars Entertainment Corporation and PHWLV.

30. Nirs. Penuzar is entited to an award of her reasonable fees and costs.

FOURTH CAUSE OF ACTION
iNJUNCTIVE RELIEF
1. Plaintiff hereby incorporates each and every preceding paragraph in this
complaint as if set forth fully herein.
2. Wherefore, Plaintiff request that this Court grant the following relief:

A. Judgment, for Plaintiff, for general and compensatory damages against!
Defendants in excess of $15,000, the exact amount to be determined
at trial in this matter.

B. An award of punitive or exemplary damages against Defendants for
Plaintiff.

C. An award of Plaintiff's reasonable fees and costs incurred in this
matter.

D. For interest at the statutory rate; and

vi

 
 

 

“a O&O Oh & w

10
11
12
13
14
18
16
17
18
19
20
21

23

24

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 25 of 34

E. For any other relief the Court deems just or necessary under the
circumstances.
DEMAND FOR JURY TRIAL
Pursuant to NRCP Rule 38, Plaintiff demands trial by jury in this action of all
issues $0 triable.

DATED this __ day of November, 2018

By: whe

ANNECER PERUZAR

9748 CANYON LANDING AVE.
LAS VEGAS, NV 89166
702-803-0988

12

 

 
10

11

12

13

14

15

16

if

18

19

20

21

23

24

25

26

2?

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 26 of 34

EXHIBIT 2
TERI PRINGLE
DEPOSITION
TESTIMONY

 
Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 27 of 34

 

Teri Lynn Pringle Annecer Peruzar v. Caesars Entertainment Corporation, et al.
1 MS. PIERCE: Objection as to form.
2 A. I don't know about that.

3 BY MS. PERUZAR:

4 Q. Do you think it's possible that these letters

5 were being sent by Planet Hollywood or Caesars themself?

6 A. I have no idea. I never saw the letters.

7 MS. PIERCE: Objection as to form. Calls for

8 speculation and argumentative. Lacks foundation.

9 MS. WEBER: And just to keep a clean record,
10 please allow some time for counsel to make her objection
11 for the court reporter.

12 A. I don't know anything about letters. I never
13 saw them.

14 BY MS. PERUZAR:

 

15 (QO. So you said they had called you concérning the

 

16 (letters or the 6-mail. Was it letters or é-mail7?

 

 

17 | A. I think Lt was @=-mail or Facebook. I'm not

 

18 sure.

 

 

 

 

 

19 | Q.” And they haven't sent you the e€-mail_or

20| (ferter7

21 | F____Ayt We.)

22 _MS. PIERCE: Objection as to form.]

23 . :

24 ‘a Q. So can it be possiblé that those e-mails could

 

 

25 have been sent by an employee?7|

 

 

 

 

702-476-4500 OASIS REPORTING SERVICES, LLC Page: 49
Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 28 of 34

 

Teri Lynn Pringle Annecer Peruzar v. Caesars Entertamment Corporation, et al.
1 Q. Has Ms. Peruzar at any time provided to the
2 Union any statements about her employment with Planet
3 Hollywood?

4 A. What do you mean?
5 Q. Anything in writing whatsoever?
6 A. Just when she filed her grievance.
7 Q. So we were looking at Exhibit 2 earlier, which
8 I believe is a one-sentence handwritten note from
9 Ms. Peruzar.
10 Is that what you're referring to?
11 A. Yes.
12 Q. Other than that, has Ms. Peruzar ever sent
13 anything to the Union in writing to discuss her
14 employment with Planet Hollywood?
15 A. Not that I can recall.
16 ZG. What about Ms. Peruzar’s daughter? To your
17 Knowledge, has the Union ever received any statements
18 from Ms. Peruzgar's daughter?
19 Ae No.)
20 Q. Okay. You mentioned earlier that sometimes
21 when a grievance comes in and it's about a suspension,
22 the Union will hold the grievance and then amend it
23 later to include a termination.
24 Do you remember that?
25 A. Yes.

 

 

 

 

 

 

 

 

 

702-476-4500 OASIS REPORTING SERVICES, LLC Page: 53

 
Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 29 of 34
Teri Lynn Pringle Annecer Peruzar v. Caesars Entertainment Corporation, et al.

 

1 | go, so she thought everything was okay.

2 Q. Were you present when Ms. Peruzar was asked by
3 | Araceli Chavez about the missing money?

4 A. No.

5 Q. So what you're testifying about is what

6 Ms. Peruzar told you later had happened?

 

 

 

 

7 A. And the company. They verified that she
8 did -- they Called her.
9 Q. So Planet Hollywood, as part of its

10 investigation, asked Ms. Peruzar about the missing money
11 and Ms. Peruzar said she thought it was a tip, and from
12 then on Planet Hollywood carried on its investigation;

13 is that right?

14 A. Yes.
15 MS. WEBER: Objection. Form.
16 MS. PERUZAR: What was the answer to that?

17 I'm sorry.
18 A. Yes.

19 BY MS. PIERCE:

 

20 ,  @- You said there was a point whére somebody from

 

21| Caesars or Planet Hollywood talked to you about

 

22 Ms. Peruzar's daughter; is that right?

 

23 | A. They tiade comments.

 

 

24 -Q. Who from either of those companies made ai

 

25 jcomment to you about Ms. Peruzar’s daughter?

 

 

 

 

702-476-4500 OASIS REPORTING SERVICES, LLC Page: 65
Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 30 of 34

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Teri Lynn Pringle Annecer Peruzar v. Caesars Entertainment Corporation, et al.
1 A. g I think it Started from Samantha and Yolanda.|
2 anantha was employed at Flanet Hollywood; .is|
3
4
5 fF *Q. And when Ms. ‘Mationg talked ta you about
6| Ms. Smith, wasiit your understanding she was also
7 (talking to you on behalf of Planet Hollywood?)
8/| —& . A. Can you tepéat that?

9

10 ationg was speaking to you about}

11 | Ms. Peruzar'’s daughter, was it your understanding that
12 Ms. Mationg was speaking to you on behalf of Planet)

13 eB c

14 A. Yes.

15 r QQ. What specifically did Ms. Radak say to you

16 fabout Ms. Peruzar’s daughter?|

17 i... A. fT remémber her saying there was some Facebook
18 post or something from her daughter, and I asked for

19 chose, .@ They said they will not give them to me because
20 | fit"S not the reason she's being términated. “And I, then
21 fold them then they cannot usé it for a reason not. ta
22 | bring her back afd they can*t use it in the arbitration.
23 * Q.' SO what Ms. Radak Said to you was that there
24 were somé Facébook posts from the daughtér. ¥ you then
25 asxed for them, Planet Hollywood would not provide .them,|

 

 

 

 

 

702-476-4500 OASIS REPORTING SERVICES, LLC Page: 66
Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 31 of 34
Teri Lynn Pringle Annecer Peruzar v. Caesars Entertainment Corporation, et al.

 

 

1 jana you said then,; You can't use Them as a basis for

2 Ms. Peruzar’s termination.

Mi tave IT accurately summarized the conversation?

4

5 d . ease te me wha appened.

 

 

 

 

6| £F A. The Company told mé, “This is not: the basis

 

q fEor her termination, so it's not: part Gf her grievance.

 

8 And I. told’ them, “Then you Can't use it as a basis for

 

 

9| fnot bringing her back and you can

10| @Ebitration."

11 Q. Okay. So I want to make sure I got it

12 correct.

 

13 @ first thing that Ms.*Radak said to you was

 

 

14 {that there was a Facebook post ‘from Ms. Peruzar’s

 

 

15 (daughter; is that right?

16

17

 

 

 

18 st}

 

19

 

20

 

 

 

21 provide the post because it wasn't the reason that

 

22 | MS. Peruzar’s employment was terminated?

23

24 if 9. And at that point, you said then thé company

 

 

25 cannot use the post as a basis for not bringing

 

 

 

 

702-476-4500 OASIS REPORTING SERVICES, LLC Page: 67
Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 32 of 34
Teri Lynn Pringle Annecer Peruzar v. Caesars Entertainment Corporation, et al.

 

 

1| Ms. Peruzar back and can‘t tse it in arbitration; is

 

 

 

 

 

2| (that right?

3 A. °# Yes .|

4| —_ Q. #Is there anything else about the conversation
5 | fyou had with Ms. Radak other than what we just talked

6 | jabout7

7 A. _No-]

 

 

a. Did Ms. Radak tell you what was said i1nsidé

9 the Facebook post?

 

 

 

10 A. NO.
11 (O._gYou also said that Yolanda Mationg had a
12

 

 

 

13 at the same conversation we just discussed with

 

14 Ms. Radak Or Was it a Séparate conversation?

15] §£ A. We had a separaté conversation.|
16 yg 0. And what did Ms. Mationg say to you in the

17 | @parate conversation in which she talked to you about

 

 

 

18 S.,Peruzar s datighter

 

19 | (eee Ag" She “called me Christmas morning and said 7

20 nee oO ao something, t6 ta 6 necer ut her

 

21 daughter because she"s still séiding posts.

 

22 = Q.% What did you say in response?

 

 

23 Pr A. I toid her: I cannot Ctontrolther daughter, that

 

24 phe wotild have to find another way.|

 

 

25 QO. Was there anything elsé that you discussed

 

 

 

 

702-476-4500 OASIS REPORTING SERVICES, LLC Page: 68
Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 33 of 34
Teri Lynn Pringle Annecer Peruzar v. Caesars Entertainment Corporation, et al.

 

 

1 | fwith Ms. Mationg about Ms. Péruzar‘s daughter other than

 

2; (what you've just told me7

 

 

RA. ST don't think so.

4 Fr  Q. Did Ms. Mationg tell” you what was in the

 

 

 

 

 

 

 

 

 

5 subsequent posts at: shé was calling uw

6| £_ A. No, Just; threats of somé Sort. I don*t know.)
7 EO. Did Ms. Mationg use the word “thréats"7|

8

9 But you don't know what kind of threats they

 

 

  

 

10

11

 

12 Poe Oo. Do you know how it is that Planet Hollywood

 

13 came to believe that Ms. Peruzar's daughter was the one

 

14 [sending thé Facebook posts7?}

 

i5| ff A. NO. Her fame was on ‘it, iI think. I don't

 

16 Know. I really don't.

 

17 s_ Q.g. Other than thosé two conversations -—— one with

 

 

18 Ms. Radak, oné with Ma. Mationg -— has there been any

 

19 | (point where anyone from Planet Hollywood or Caésars|
20 orporation talked to you. ut MS. Péruzar'S daughter

21 AlN

 

22 (Ft QO. What was your reaction when you heard that

23 S.' Peruzar s daughter had sent a‘ rea

 

 

24 { A... I don t Know T had a reaction, other than

 

25 [Saying, “I neéd to sée that.”

 

 

 

 

702-476-4500 OASIS REPORTING SERVICES, LLC Page: 69
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

Case 2:19-cv-00824-GMN-EJY Document 59 Filed 09/10/19 Page 34 of 34

CERTIFICATE OF SERVICE

| certify that | am serving a true and correct copy of the attached OPPOSITION

TO MOTION TO QUASH on the parties set forth below by:

 

placing an original or true copy thereof in a sealed envelope with the

correct prepaid postage affixed for collection and mailing in the United

States Mail, at Las Vegas, Nevada.

= %_. Certified Mail, Return Receipt Requested of the document(s) listed above

to the person(s) at the address(es) set forth below

E-service

Personal delivery through a process server of the document(s) listed

above to the person(s) at the address(es) set forth below

Riley Clayton

HALL JAFFE & CLAYTON, LLP
7425 Peak Drive

Las Vegas, NV 89128
702-316-4711
rclayton@lawhjc.com

Alex Fugazzi and Michael Paretti
SNELL AND WILMER

3883 Howard Hughes Parkway Suite 1100
Las Vegas, NV 89169
702-784-5200
afugaz7i@swlaw.com
mparetii@swlaw.com

Dated this 10th day of September 2019

“san U4

Plaintiff, In Proper Person

 
